Title: From George Washington to Richard Peters, 28 September 1777
From: Washington, George
To: Peters, Richard



Sir
Pennebecker’s Mill [Pa.] Septr 28th 1777

The present situation of our affairs makes it necessary we should exert every nerve to collect, without loss of time, all the force we can get

together, to endeavour to compensate for the loss we have sustained, and prevent the enemy’s reaping the advantage they expect from their late success. I must therefore beg the favour of you to send forward and hurry on the militia that are coming from the Southward. I would wish them to take the shortest rout to the Schulkil so as to cross it above the mouth of French Creek, and thence proceed to join this army with all possible expedition. As the militia will march in separate detachments, I am at a loss to call upon any particular officer to hasten their progress, which induces me to request your attention to the matter. You are sensible of the exigency of the times, and how essential it is that the reinforcements for this army should join it as speedily as the nature of things will permit; and I doubt not you will contribute every exertion in your power to promoting this desireable and important end. I am Sir Yr most.
